Title: To John Adams from Arthur Lee, 3 October 1787
From: Lee, Arthur
To: Adams, John


          
            Dear Sir,
            
              Ocr. 3d. 1787
            
          
          I enclose you the long expected production of the Convention. I am inclind to think you will deem it somewhat too Aristocratic. An

Olegarchy however I think will spring from it in the persons of the President & Vice President, who, if they understand one another, will easily govern the two Houses to their will. The omission of a Decaration of rights—the appointment of a vice President, whose sole business seems to be to intrigue—securing trial by Jury in criminal cases only—making the federal Court original instead of appellent, & that in the case of a Citizen of any State & one of another, & of a foreigner with the citizen of any State—the omission of a Council—& vesting legislative, executive & judicial Powers in the Senate— the making this Senate Counsellors to the President, & Judges on his impeachement which may happen to be for the very thing they have advisd—are errors, if errors, gross as a Mountain. I say if errors, for I am very much inclind to beleive they were designd
          Congress, having three States represented by those who were members of Convention & three of the most influential each in three other States, resolved to send it on without any recommendation, because it opponents insisted upon having their reasons on the Journals if they offerd to recommend it. The States present were— N. H. 2 Convention men—Mass: 2 Convention, one not. Connecticut one Convention one not. N. Y—N Jersey—Pens:—Delaware—Virg: 1 Convention 3 not—N. Car: one Convention one not—S. C. one Conv: 2 not. Georgia 2 Convention. Pensylvania has orderd the State Convention to meet on the 3d Novr. to determine on its adoption. All the other Assemblies will direct Conventions when they meet. From the present appearance of things, it seems probable it will become our Constitution just as it is. No opposition is declard to it, but in Virginia where it will be opposd, I imagine by the Govr. R. H. Lee, Mr. Mason & Mr. Henry: & In this State, the Governor & all his friends are in opposition.
          I wish it may be amended & cannot see why it should not.
          My Br. R. H. Lee is here & desires to be affectionately rememberd to you. Please to remember me to Mrs. Adams, Mr. & Mrs. Smith & to my nephew, to whom I have not time to write.
          Adieu
          
            A. Lee
          
        